Opinion of the Court by
Judge Peters:
By the notice executed on appellees they are informed that appellants will ask judgment against them for the amount of their debt set forth in the execution against Hunter, and for 30 per cent, damages on the amount thereof for a failure of Tinsley, the sheriff, to return said execution to the proper office in thirty days after the return day thereof.
It appears from the evidence of Eve, that Tinsley, the sheriff, had failed to return said execution within the time prescribed by law, nor do we think the evidence offered by the sheriff furnished a reasonable or sufficient excuse for his failure.
Moreover the amount adjudged appellants according to any *39'calculation we can make was not sufficient to pay them their debt, interest, and costs by at least $10, omitting any damages. Wherefore, the judgment is reversed, and the costs remanded with directions to render judgment in favor of appellants for the true amount of their debt, interest, and costs unpaid, a correct calculation of which will be made from the face of the execution entering the payments as credits at their respective dates, and for SO per cent, damages on the amount collectible on said execution ■and unpaid to appellants, after the expiration of thirty days from the return day thereof, and their costs.
A. J. James, for appellant.